548 F. Supp. 1294 (1982)
Dorothy GAUTREAUX, et al., Plaintiffs,
v.
Samuel R. PIERCE, Secretary of Department of Housing and Urban Development, et al., Defendants.
Nos. 66 C 1459, 66 C 1460.
United States District Court, N. D. Illinois, E. D.
August 31, 1982.
Alexander Polikoff, Chicago, Ill., for plaintiffs.
John Jensen, Regional Counsel for HUD, Chicago, Ill., Gershon M. Ratner, Associate General Counsel for Litigation, U.S. Dept. of HUD, Washington, D.C., for defendants.

MEMORANDUM OPINION AND ORDER
ASPEN, District Judge:
This matter is presently before the Court on the joint motion of plaintiffs and the *1295 United States Department of Housing and Urban Development ("HUD") for modification of Exhibits A and B to the June 16, 1981, consent decree between those parties so as to reflect certain racial shifts in the demography of the Chicago Standard Metropolitan Statistical Area ("Chicago SMSA") as documented by the 1980 census and by information supplied by persons familiar with the geographical areas in question. The parties' joint motion is filed pursuant to paragraph 8.3 of the consent decree which provides that "[a]fter the availability of final 1980 census data, but not more frequently than every two years thereafter, either HUD or plaintiffs' counsel, without the consent of the other, may request the Court to modify Exhibits A and B hereto."
Exhibits A and B to the consent decree divide the Chicago SMSA into "General," "Limited" and "Revitalizing" areas for the purpose of determining the location of housing to be provided for the benefit of the plaintiff class under the surrogate for "blacks" and that the terms "non-white," "minority", and "blacks" have been used interchangeably in mapping out the General, Limited and Revitalizing Areas with respect to Exhibits A and B to the decree.
Although IHDA correctly notes that, in other contexts, the term "minority" has been used to encompass not only blacks but also other non-whites, sometimes even including Spanish-surnamed persons who may or may not be correctly categorized as "non-white," such an expansive use of the term "minority" is not justified in the context of this case. From its inception, this case, filed on behalf of a class of black applicants for and occupants of public housing in the City of Chicago, has focused on the systematic exclusion of black individuals and families from housing opportunities in the predominantly white areas of the Chicago area and the appropriate remedy for such unconstitutional action by local and national governmental agencies.
As early as 1969, when the late Judge Austin entered the first judgment order in this matter, the parties as well as the Court viewed the central issue in the case for purposes of both liability and relief in terms of blacks vs. whites and not in terms of whites vs. all minorities in the broadest sense of that term. Although Judge Austin used the terms "white" and "non-white" in his opinion, as those terms were used in the 1960 census, see Gautreaux v. Chicago Housing Authority, 304 F. Supp. 736, 737 (N.D.Ill.1969), it is clear that "non-white" at that time was virtually a surrogate for "blacks" for purposes of U.S. census data. Indeed, the Bureau of the Census noted that "Negroes constitute 92 percent of all non-whites, [and] many of the data presented are shown for all the non-white races combined...." United States Bureau of the Census, Census of Population: 1960, Vol. 1, Characteristics of the Population, pt. 15 (Illinois), p. xx. Contrary to IHDA's assertion, therefore, at the time of Judge Austin's order, it was virtually impossible to separate data for blacks from other nonwhites and, in any event, such separation would not have been very useful since blacks made up almost the entire non-white population enumerated by the census.
While the Census Bureau refined its enumeration and reporting procedures in subsequent censuses, HUD and plaintiffs' counsel continued to define the General and Limited public housing areas of the City for the most part in terms of black and white populations. The original Exhibits A and B to the consent decree reflect this state of affairs except that some census tracts that were technically less than 30 percent black were included in the Limited Area if they were adjacent to predominantly black census tracts and showed evidence of rapid racial transition. See Plaintiffs' Joint Reply Brief at 3 n.*.[1]
*1296 IHDA contends that its interpretation of the consent decree is supported by the fact that the class of "eligible persons" for purposes of relief under the decree, see Consent Decree at ¶ 2.3, is not limited to blacks but includes any member of a household occupying non-elderly or handicapped housing, regardless of race. This argument is irrelevant to the issue of the proper interpretation of the term "minority" as used in the decree in describing the General, Limited and Revitalizing Areas set forth in Exhibits A and B. The fact that the class of persons eligible to be placed in housing under the decree includes blacks, whites and other persons indicates nothing with regard to the potential location of the housing to be supplied under the consent decree.
In sum, it is our view that the only reasonable interpretation of the consent decree, consistent with the theory and context of this case since its inception, is that advanced by plaintiffs and HUD in support of the proposed modification of Exhibits A and B of the decree. Accordingly, the parties' joint motion to modify the decree is granted and the Court will enter the order submitted in connection with the parties' motion. It is so ordered.

ORDER
This matter coming on to be heard on the amended joint motion of plaintiffs and the defendant United States Department of Housing and Urban Development, pursuant to Paragraphs 8.1 and 8.3 of the Consent Decree signed herein on June 16, 1981, and
The Court having heard the presentations of counsel for such parties and determined that the proposed order modifying said Consent Decree is appropriate and is consistent with and in furtherance of the purposes of said Consent Decree,
It is hereby ordered that Exhibits A and B to said Consent Decree be replaced by Exhibits A-1 and B-1 attached hereto and that such Exhibits A-1 and B-1 shall be applicable with respect to initial reservations of contract authority made after the date of this order.

EXHIBIT A-1

CENSUS TRACT NUMBERS
102 through 109
201 through 209
301 through 310
318 through 319
401 through 410
501 through 515
601 through 634
701 through 717
801 through 802
810 through 817
901 through 903
1001 through 1007
1101 through 1105
1201 through 1204
1301 through 1305
1401 through 1408
1501 through 1512
1601 through 1613
1701 through 1711
1801 through 1803
1901 through 1914
2001 through 2006
2101 through 2109
2201 through 2229
2301 through 2305
2401 through 2408
2501 through 2505
3001 through 3002
3005 through 3012
3014 through 3020
3101 through 3115
3201 through 3206
3401 through 3405
5201 through 5206
5501
5605 through 5613
5701 through 5705
5801 through 5811
5901 through 5907
*1297
6001 through 6016
6101 through 6108
6111 through 6115
6201 through 6204
6302 through 6305
6307 through 6309
6401 through 6408
6501 through 6505
6602 through 6606
6608 through 6609
6611
7001 through 7005
7204 through 7205
7401 through 7404
7503 through 7504
7601 through 7609
7701
8117
8209
8408

EXHIBIT A-1

Page 2

EXCLUDED FROM THE GENERAL AREA
8092
8095 through 8098
8101 through 8103
8121
8125 through 8126
8130 through 8131
8170 through 8178
8179 through 8180
8204
8214
8236.03
8243 through 8244
8248 through 8249
8251
8255.01
8255.02
8255.03
8256
8268 through 8276
8290 through 8291
8293 through 8294
8297 (East Chicago Heights portion)
8303
8623
8624 through 8625
8627 through 8629
8631
8632 (excluding Lake Bluff)
8807 through 8808
8812 through 8813
8819 through 8821
8824 through 8825
8830 through 8831
8836.01 (Park Forest South portion)
8836.02 (Park Forest South portion)
8838.01 (Park Forest South portion)

EXHIBIT B-1

CENSUS TRACT NUMBERS
101
311 through 317
320 through 321
718 through 720
803
809
2317 through 2318
2409 through 2436
2705 south of Madison Street
2715 through 2716
2801 through 2803
2809
2812 through 2813
2815 south of Madison Street
2816 south of Madison Street
2817 through 2826
2828 through 2836
2903
2904 through 2906
*1298
2910 through 2913
3301
3304 through 3305
3501 through 3503
3506 through 3510
3901 through 3907
4101 through 4114
4201 through 4204
4211
4301 through 4303
4305
4307
4309
4314
4601 through 4602
7207
7502
NOTES
[1]  IHDA's quotations from testimony at the fairness hearing on the consent decree indicating that witnesses who testified in favor of the decree used the terms "minority" and "nonwhites" in conjunction with their descriptions of the General and Limited housing areas in Exhibits A and B conspicuously begs the question of whether those witnesses intended to equate "blacks" with "minority" or "non-whites."